COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                                       No. 08-22-00033-CR
                                                  §
  BILAL MUHAMMAD,                                         AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                          IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Alyssa Perez of the 210th District Court of El Paso County, Texas and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 21ST DAY OF JUNE, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.